     Case 2:19-cv-00127-JAM-DB Document 27 Filed 01/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ABDUL SHUKUR ABDULRAZAK,                          No. 2:19-cv-0127 JAM DB P
12                       Petitioner,
13           v.                                         ORDER
14    DEAN BORDERS, WARDEN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. (ECF No. 1). The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On November 13, 2020, the magistrate judge issued findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within thirty days. (ECF No. 25). Neither

23   party has filed objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations issued November 13, 2020 (ECF No. 25), are

28   ADOPTED in full;
                                                       1
     Case 2:19-cv-00127-JAM-DB Document 27 Filed 01/04/21 Page 2 of 2


 1           2. Respondent’s motion to dismiss for failure to exhaust (ECF No. 17) is GRANTED
 2   pursuant to 28 U.S.C. § 2254(b)(1)(A), and
 3           3. The court DECLINES to issue the certificate of appealability referenced in 28 U.S.C. §
 4   2253.
 5

 6
     DATED: December 30, 2020                       /s/ John A. Mendez
 7
                                                    THE HONORABLE JOHN A. MENDEZ
 8                                                  UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
